           Case 2:20-cv-04055-AB Document 9 Filed 09/21/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MELVIN JOHNAKIN, individually and on behalf
of all others similarly situated

                                       Plaintiff,               Case No. 2:20-CY-04055

VS


I.INITED STATES POSTAL SERVICE,
LOUIS DEJOY, in his official capacity as
Postmaster General of the United States Postal
Service, DONALD J. TRUMP, in his official
Capacity as President of the United States of
America

                                       Defendants.


                    PROPOSED DISCOVERY PLAN UNDER RI]LE 26(fl

        The parties have met and conferred pursuant to Rule 26(f) and submit the following

proposed discovery plan pursuant to Rule 26(f):

        I. Rule 26(a) Disclosures
        Plaintiff anticipates completing the self-executing disclosures on September 29,2020,        as
required by Rule 26(a).

       In light of the material already produced in these related cases, Defendants suggest
dispensing with initial disclosures. In the alternative, in light of pending schedules in related cases,
Defendants request that initial disclosures be completed on or before October 16,2020

       II. Discovery Subjects
        A. Counsel agree that the subjects for discovery include: 1) liability for the conduct of
Defendants which forms the basis of Plaintiff s claims; 2) the nature and extent of Plaintiffls
injury; 3) Defendants' current policies and procedures regarding the operation, idling and/or
removal of mail-sorting machines and mail boxes; 4) Defendants' current policies and procedures
for receiving, processing and delivering ballots, election mail and election-related mail; 5)
Defendants' current policies and procedures for implementing operational and/or policy changes;
6) Defendants' current policies and procedures for the reduction and/or elimination of staff hours,
overtime, late trips or extra trips; 7) the basis for the implementation of changes to the operations
of the United States Postal Service, as well as its policies and procedures, since May 2020; and 8)
other issues attendant to the claims at issue in this matter.
            Case 2:20-cv-04055-AB Document 9 Filed 09/21/20 Page 2 of 4




        B. Counsel anticipate that the following depositions will be necessary (identifu parties if
known at this point): 1) Parties hereto; 2) designee of the United States Postal Service; 3) other
individuals to be identified in the course of discovery.

        C. Defendants object to the deposition of Donald J. Trump and Louis DeJoy, and further
object to a Rule 30(bX6) deposition at this time.

        III. Pretrial Timetable
        A. Due to the time-sensitive nature of Plaintiff s claims, Plaintiff does not agree to the entry
of the default scheduling order included with the Notice filed by the Court on September 3,2020.

        B. Plaintiff requests a close of discovery date of October 2,2020 in this urgent matter of
the utmost importance, as it involves the fundamental right to vote. The sanctity of the fundamental
right to vote in the November 3, 2020 general election requires expeditious consideration of the
claims and issues raised by Plaintiff in advance of the election. As a result, discovery must be
completed expeditiously in this matter so that the Court can fully consider Plaintiff s claims and
issue a decision prior to the November 3, 2020 general election.

         C. Defendants have not yet been served in accordance with Federal Rule of Civil Procedure
4(i). The time for Defendants to Answer or file a motion in accordance with Rule 12 will not run
until sixty days after the date of service. See Fed. R. Civ. P.l2(a)(2).

        This case is one of twelve related cases, all challenging the United States Postal Service's
purported conduct related to the 2020 Election. A11 have the same factual underpinnings: a series
of purported operational changes and changes to Election Mail that the Postal Service allegedly
made over the last few months. A number of these cases are already at an advanced stage of
proceedings. In one, State of Washingtonv. Trump,20-cv-3127-SAB (E.D. Wash.), the Court has
already entered a nationwide preliminary injunction. In another, Pennsylvania v. DeJoy, No. 20-
cv-4096-GAM (E.D. Pa.), currently pending before Judge McHugh, the Court has ordered
expedited discovery, the parties have fully briefed a motion for preliminary injunction, and the
Court has scheduled a hearing on September 24,2020. In a third case, Jones v. United States
Postal Service,20-cv-65160VM (S.D.N.Y.), which raises the same constitutional claim by a
similarly situated political candidate, the Court held an evidentiary hearing on September 16, 2020,
which included cross-examination of several senior USPS officials. Furthermore, motions for
expedited discovery are currently pending in three cases in the United States District Court for the
District of Columbia. In all of these cases (and in another four cases in which preliminary
injunction motions have been fully briefed), the Defendants have submitted extensive factual
declarations, which collectively address all of the subjects for which Plaintiff seeks discovery. In
addition, Defendants have responded, and continue to respond, to interrogatories, and have
produced, and will continue to produce, documents.

        Plaintiff s desire to fully complete discovery in ten days is simply not possible, particularly
given the competing litigation demands of these other cases (including another case pending before
Judge McHugh). Moreover, Defendants have not yet had the opportunity to hle a motion to
dismiss under Federal Rule l2(b), which will raise Article III standing defenses and also establish
that Plaintiff s constitutional theory does not state a claim. "Without jurisdiction the court cannot
           Case 2:20-cv-04055-AB Document 9 Filed 09/21/20 Page 3 of 4



 proceed at all in any cause," much less authorize expedited and burdensome discovery into the
 merits of Plaintiffs' claims. Steel Co. v. Citizens -fo, o Better Env't,523 U.S. 83, 94 (1993);
Firestone Tire & Rubber Co. v. Risjord,449 U.S. 368, 379 (1981) ("A court lacks discretion to
 consider the merits of a case over which it is without jurisdiction, and thus, by definition, a
jurisdictional ruling may never be made prospective only.").

        In light of Plaintiffs stated desire to resolve this case expeditiously, Defendants propose
the following timeline:

    o   Defendants will provide Plaintiff discovery produced in the parallel litigation, as well as
        declarations hled in support of their oppositions to Plaintiff s motions.
    o   As Plaintiff has moved for a preliminary injunction, Defendants will oppose that motion
        within the timeframe set by the Local Rules and/or further Order of this Court.
    .   Upon the resolution of the motion for a preliminary injunction, Defendants shall file a
        motion to dismiss within the time frame established by Federal Rule 12(a)(2).

         Given the burden imposed by depositions - as the potential witnesses are those individuals
who are currently in charge of the Postal Service's operations, particularly with regard to Election
Mail, as well as with complying with a nationwide preliminary injunction entered in Washington
v. Trump (E.D. Wash), which as of this report remains in effect. Defendants propose that
depositions and other written discovery be deferred pending the resolution of Defendants'
anticipated motion to dismiss. If the motion to dismiss is not granted in full, Defendants suggest
the parties submit a proposed discovery plan to the Court.

        IV. Alternative Dispute Resolution
        A. Plaintiff agrees that a settlement conference should be conducted in this matter.
Defendants do not agree that a settlement conference would be productive in this matter.

       B. The settlement conference should be scheduled as soon as practicable by the Court when
considering the schedules of Counsel, the Parties and the Court.

        V. Other Pretrial Issues

        Plaintiff requests that a hearing be scheduled on the request for the issuance of a
preliminary injunction set forth in Plaintiffs Complaint and Plaintifls Motion for Preliminary
Injunction within the next ten days so a decision can be issued prior to the November 3,2020
general election.
        Case 2:20-cv-04055-AB Document 9 Filed 09/21/20 Page 4 of 4




                             Respectfully submitted,

                             VAN DER VEEN, O'NEILL, HARTSHORN & LEVIN

DATE: 9l2Il20                BY: /s/ Michael T     der Veen
                                 Michael T. van der Veen
                                 Attorney for Plaintiff
                                 Attomey ID No. 75616
                                 1219 Spruce Street
                                 Philadelphia, PA 19107
                                 P:2T5-546-1000
                                 F:215-546-8529
                                 E: mtv@mtvlaw.com




                                 JEFFREY BOSSERT CLARK
                                 Acting Assistant Attorney General

                                 WILLIAM M. McSWAIN
                                 U.S. Attorney for the Eastern District of Pennsylvania

                                 EzuC WOMACK
                                 Assistant Branch Director, Federal Programs Branch

                                 /s/Ktlr:ttal Cholera
                                 JOSEPH E. BORSON
                                 KLINTAL V. CHOLERA
                                 Trial Attorney
                                 U.S. Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100   L   Street,   NW
                                 Washington, D.C. 20005
                                 kuntal. cholera@usdoj gov .




                                 Att orneys   for Defendants
